Citation Nr: 0425570	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  98-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents.

2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who was 
honorably discharged from the United States Army in February 
1970 with over 21 years of active duty service.  He died on 
September [redacted], 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision issued by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 1998 and June 2003, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died on September [redacted], 1984.  The immediate 
cause of death was listed as cardiopulmonary arrest due to 
exploratory laparotomy with choledocojejunostomy due to 
biliary carcinoma.  

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for a scar, residual of keratoacanthoma of the 
nose, rated as noncompensably disabling.
5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides such as Agent Orange, or shows 
that the veteran's service-connected disability substantially 
or materially contributed to the cause of his death.

6.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis due to 
exposure to herbicides.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.309, 3.312 (2003).

2.  The requirements for basis eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which was effective August 29, 2001.  

With regard to VA's compliance with the July 1998 and June 
2003 Board remand instructions, the Board notes that the RO 
was instructed to obtain, and associate with the record, 
copies of the veteran's terminal hospitalization reports and 
to comply with the notice and duty to assist provisions of 
the VCAA.  The RO has associated copies of the veteran's 
hospital records obtained from the Martin Army Hospital, Ft. 
Benning, Georgia.  In compliance with a May 2002 Board 
development memorandum, the claims file was sent to an 
oncologist for review and an opinion as to whether the 
veteran's death was proximately due to exposure to Agent 
Orange or otherwise related to active service or his service-
connected residuals of a keratoacanthoma of the nose.  In an 
August 2003 letter, the RO informed the appellant of the 
revised duty to notify and assist under the VCAA; what 
information she needed to provide to establish service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits; and what information VA had and 
would provide.  The claims file was reviewed by a VA 
physician in October 2002, who provided the requested medical 
opinion.  In December 2002, the appellant was provided with a 
copy of that opinion and given another opportunity to either 
submit additional evidence or argument.  The provided medical 
opinion indicates that neither the veteran's service-
connected disability nor his exposure to Agent Orange caused 
or contributed to the veteran's death.  In February 2001 and 
June 2004, the RO readjudicated the appellant's claims for 
the cause of the veteran's death and entitlement to DEA 
benefits and issued supplemental statements of the case 
(SSOCs).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 1998 and June 
2003 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, with regard to 
the issues discussed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim.  In variously dated 
letters, a January 1998 statement of the case (SOC) and in 
SSOCs issued in February 2001 and June 2004, the RO informed 
the appellant of what was needed to establish service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits, she was given additional chances 
to supply any pertinent information or to indicate where such 
information could be obtained.  Martin Army Hospital medical 
records, an October 2002 VA examiner's opinion and service 
medical records for the veteran have been associated with the 
claims file.  Moreover, in December 2002, the Board provided 
the appellant with a copy of the October 2002 VA medical 
opinion and gave her additional time to respond and provide 
additional evidence or comment.  Lay statements from the 
appellant, the veteran's son, and the appellant's 
representative also have been associated with the file.  
Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to her claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).  Under these circumstances, the Board finds that the 
service medical records, post-service treatment records, 
rating action, Board remands, and lay statements, are 
adequate for determining whether the criteria for service 
connection for the cause of the veteran's death and for 
entitlement to DEA benefits have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received on July 3, 1996.  Thereafter, in a December 1996 
rating decision, the RO denied the appellant's claims, prior 
to the enactment of the VCAA.  The Board remanded the case in 
July 1998 and June 2003.  A December 2002 letter from the 
Board to the appellant, asked her to submit any additional 
information or argument pertaining to her appeal.  Only after 
the December 1996 rating action was promulgated, in an August 
2003 letter, did the RO provide initial notice of the 
provisions of the VCAA and advise the appellant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any other evidence or information that would support her 
claim and to submit any additional information that pertains 
to her appeal.  Subsequently, in a June 2004 SSOC, the RO 
provided the appellant with the regulations implementing the 
provisions of the VCAA and additional notice to the appellant 
regarding what information and evidence had been submitted 
and considered.  In various letters, an SOC and two SSOCs, VA 
also informed the appellant of what information and evidence 
is needed to substantiate her claims and what information she 
needed to submit and what VA would do.  In particular, in an 
August 2003 letter, the RO gave the appellant an opportunity 
to tell VA about any evidence the RO might not have 
considered, informed her of what information VA had received 
and was responsible for obtaining, what information was 
needed to establish entitlement to the benefits she is 
seeking, and what she needed to do to help VA.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the appellant dated in December 2002 and August 
2003, an SOC, and two SSOCs, the VA informed her of what 
information she needed to establish entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to DEA benefits, that she should send in 
information describing additional evidence or the evidence 
itself.  While the notice VA provided to the appellant in 
December 2002 and later were not given prior to the initial 
AOJ adjudication of the claims, the notice was provided by VA 
prior to the transfer and recertification of the appellant's 
case to the Board following the Board's July 2001 and June 
2003 remands, and the content of those notice and various 
duty to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In June 2004, after VCAA content-
complying notice was given, the case was readjudicated and an 
SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  In a July 2004 statement, the appellant asked that 
her appeal be sent to the Board without waiting an additional 
60 days.  Therefore, to decide the appeal regarding the 
appellant's claims would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  By various informational 
letters, an SOC, two SSOCs and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.



Service Connection for Cause of Death

The appellant and the veteran's son contend that the 
veteran's death was due to exposure to Agent Orange. 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2003); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Specifically, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for hepatobiliary cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran served on active duty for more than 21 years; 
which included service in the Republic of Vietnam during the 
period from June 1967 to June 1968.  However, in this case, 
the appellant has not presented evidence that the veteran was 
diagnosed with a disease or disorder associated with exposure 
to herbicides.  The Board notes that the appellant claims 
that her husband's cancer spread to his respiratory system 
and the veteran's son appears to suggest that his father 
suffered from lung cancer.  The record does not show a 
diagnosis of lung cancer and, even if it did, lung cancer was 
not added as a presumptive disease due to exposure to 
herbicides until many years after the veteran's death in 1984 
and as such cannot be retroactively applied in this instance.  
Furthermore, there is no record of complaints of, or 
treatment for, or symptomatology consistent with any of the 
presumptive diseases due to exposure to herbicides during or 
after his active service.

The veteran died on September [redacted], 1984.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was service-connected for a scar, 
residual of keratoacanthoma of the nose, rated as 
noncompensably disabling.  As indicated previously, the 
veteran's certificate of death shows that he died from 
cardiopulmonary arrest due to exploratory laparotomy with 
choledocojejunostomy due to biliary carcinoma; the death 
certificate does not refer to the veteran's only service-
connected disability.

Service medical records are negative for any evidence of 
cancers of the liver, colon, cecum or lung, and there is no 
post-service medical evidence of colon cancer until 1981 and 
of cecal cancer or liver cancer until 1984.  There is no 
evidence of lung cancer.  Moreover, there is no medical 
opinion on file concerning the cause of death, other than the 
certificate of death and the October 2002 VA medical opinion.  
That opinion reflects that the veteran had nasal 
keratochanthoma during service and that he developed symptoms 
of, and was operated for, colon cancer in 1981.  In 1984, the 
veteran became jaundiced and was diagnosed with biliary 
carcinoma complicated by post-operative pancreatitis and 
bleeding diathesis.  Subsequently, the veteran went into 
cardiorespiratory arrest and expired on September [redacted], 1984.  
The October 2002 VA physician indicated that his review of 
the claims file revealed no evidence of any service disorder, 
which led to the veteran's death, and that a review of the 
Agent Orange presumptive diagnoses (diseases) warranting 
service connection did not include keratoacanthoma.  
Therefore, the October 2002 VA examiner found no nexus 
between exposure to Agent Orange and any of the conditions, 
which the veteran acquired during military service, and no 
connection between the conditions that caused the veteran's 
death and Agent Orange.  

The Board points out that there is no indication, and that 
the appellant does not contend, that the veteran's service-
connected disability caused or contributed substantially or 
materially to the veteran's death.

In essence, there is no evidence of cancer of the colon, 
cecum, or liver in service or for many years after, there is 
no evidence of lung cancer, and, although there is credible 
evidence showing that the veteran served in Vietnam, there is 
no competent medical evidence linking the veteran's fatal 
condition to his period of service (to include on a 
presumptive basis due to exposure to Agent Orange) or 
otherwise relating the veteran's death to his period of 
service.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her son and her representative, who have asserted 
that the veteran's exposure to Agent Orange caused or 
contributed to his death.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's service and his 
service-connected disability and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2003).

The record shows that at the time of the veteran's death in 
September 1984, his only service-connected disability was 
rated as noncompensably disabling.  Moreover, the record 
shows that his service-connected disability was not, at any 
point during his lifetime, rated as 100 percent disabling.  
Since service connection for the cause of the veteran's death 
is not warranted, and as the veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



